Citation Nr: 0624973	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1968 to 
August 1969.    
Prior to that, the veteran also had Army National Guard duty, 
including several periods of active duty for training 
(ACDUTRA).   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A prior February 2003 rating decision 
was incorporated into the rating decision on appeal.  

The issues on appeal were initially characterized as claims 
to reopen based on new and material evidence.  However, a 
March 2005 Board decision and remand reopened both claims 
based on a finding that new and material evidence had been 
submitted.  Thus, only the service connections issues are now 
on appeal.  
  
The issue of service connection for a back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence that establishes a link 
between the veteran's current lung conditions and his active 
military service, to include periods of ACDUTRA.  


CONCLUSION OF LAW

Service connection for a lung condition is not established.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).

The veteran asserts that he suffers from a chronic lung 
disorder related to alleged treatment for pneumonia three 
times during his military service.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA treatment records from 2002 
to 2004 and a computed tomography (CT) scan from February 
2003 reveals that the veteran has emphysema in both lungs and 
scar tissue in the right upper lobe.  The veteran also has a 
history of diagnoses for chronic obstructive pulmonary 
disease (COPD) and a tobacco use disorder.   Based on the 
above, the evidence shows a current lung condition.  

At the outset, there is no evidence or allegation regarding 
complaints involving any lung disorder during his initial 
periods of ACDUTRA service in the early 1960s.  Subsequently, 
the veteran went on full-time active duty from March 1968 to 
August 1969.  Upon induction in March 1968, the veteran 
complained of shortness of breath.  Further SMRs reveal that 
the veteran complained of difficulty breathing in May 1968.  
However, a chest X-ray performed at that time was negative 
for any abnormality.  Several months later, in October 1968, 
the veteran was treated on a single occasion for bronchitis.  
Significantly, his August 1969 separation examination showed 
no evidence of any lung disorder.  Accordingly, while the 
veteran received some treatment for shortness of breath 
during service, the SMRs indicate that those episodes were 
acute and transitory in nature, and resolved without residual 
disability.  

The Board must find the SMRs, as a whole, provide negative 
evidence against a chronic lung condition.  38 C.F.R. 
§ 3.303(b).    

The Board acknowledges the veteran's assertion at the 
February 2004 RO hearing that he was hospitalized 3 times 
during service for pneumonia while temporarily stationed 
overseas in Germany sometime in 1968 or 1969.  Nonetheless, 
detailed service personnel records (SPRs) record that the 
veteran never left the continental United States while in 
service, providing strong evidence against the veteran's 
assertions and his contentions overall.   

Post-service, the veteran states that he was treated for 
shortness of breath by a private physician who diagnosed him 
with a collapsed lung in 1971 or 1972.  The veteran did not 
respond to repeated requests from the RO to provide the name 
of the treating physician, or the precise dates of such 
treatment.  Consequently, such treatment cannot be confirmed.  
The veteran is not competent to relate what a doctor 
purportedly stated to him concerning a medical diagnosis.  
"[T]he connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In January 1975, VA hospital records reveal that the veteran 
complained about a lung disorder, but upon objective 
observation, no lung was disorder was diagnosed.  In fact, 
the hospital record notes that the veteran attempted to 
falsify the results of pulmonary function tests, providing 
strong evidence against the veteran's credibility.  Thus, 
there is no objective evidence of a specific lung disorder 
during service with continuity of symptomatology seen soon 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
496-97.    

The first confirmed diagnosis of a lung disorder is from a 
1994 VA examination, which diagnosed COPD, with a notation 
that the veteran smoked.  In this regard, the Board 
emphasizes that VA outpatient records from 2002 to 2004 
indicated that the veteran has been treated for tobacco use 
disorder and has smoked one pack of cigarettes per day for 
the past 50 years.  In fact, in September 2002, a VA 
physician emphasized that because of a nodule located on the 
upper lobe of the veteran's right lung, it was imperative 
that the veteran give up smoking.  

The veteran has never alleged that his nicotine dependence 
was incurred in service.  Even so, the veteran's claim to 
reopen was received in January 2003.  For claims filed after 
June 9, 1998, the law prohibits service connection of a death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active duty service.  38 U.S.C.A. § 1103.

In any event, evidence of treatment for recent lung problems 
related to his tobacco dependency provides evidence in 
support of an intercurrent cause for his current lung 
conditions, and evidence against a nexus to service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).   

In sum, the weight of the credible evidence demonstrates that 
the veteran's current lung condition is not related to his 
military service to include periods of ACDUTRA, but rather is 
associated with his tobacco use disorder of the past 50 
years.  Service records and post-service medical records 
provide highly probative evidence against this claim.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by VCAA 
letters dated in January 2003, March 2003, March 2005, and 
August 2005, the RO advised the veteran of the evidence 
needed to substantiate his lung condition claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the final fourth element of notice, the March 
2005 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Board finds no harm to the veteran in giving him more notice 
following the adverse rating action.  

The Board observes that the RO issued its initial VCAA 
notices in January and March of 2003, before the April 2003 
adverse determination on appeal.  Pelegrini, 18 Vet. App. at 
120.  Although the RO provided the veteran with supplemental 
information in subsequent VCAA letters, there is no 
indication or allegation that doing so resulted in prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a lung condition, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  As service and post-service medical records, 
as a whole, provide no basis to grant this claim, and in fact 
provide strong evidence of an intercurrent cause (tobacco use 
disorder), the Board finds no basis for a VA examination to 
be obtained.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA outpatient treatment records, VA 
hospital records, and an earlier VA examination.  The veteran 
was given the opportunity to provide testimony in support of 
his claim during the February 2004 personal hearing.  The 
case was also remanded to provide the veteran detailed notice 
about how VA would obtain any private medical evidence the 
veteran requested, specifically, alleged treatment for a 
collapsed lung after service.  The RO complied by sending 
VCAA letters to the veteran requesting medical authorization 
to obtain whatever medical evidence remained outstanding.  In 
response, the veteran indicated in April 2006 that he had no 
further evidence to submit.  In this case, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
outstanding private records.  38 C.F.R. § 3.159(c).  

The Board notes the veteran's contention that he served for 
four months overseas in Germany where he alleges 
hospitalization for a lung disorder.  At the RO hearing, the 
RO attempted to ascertain specific information regarding his 
overseas service in order to obtain any relevant service 
records that could help the veteran's claim.  The veteran did 
not provide any relevant information during the hearing or 
thereafter, despite the RO's persistent inquiries.  Further, 
detailed SPRs confirm that the veteran did not serve 
overseas.  A January 1980 response from the National 
Personnel Records Center (NPRC) was negative for any foreign 
service.  The RO clearly has complied with the duty to assist 
in this instance.    
 
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
March 2005 remand.

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a lung condition is denied. 


REMAND

The veteran asserts that he has experienced back pain since 
his Army National Guard service during the early to mid 1960s 
and his subsequent full-time military service from March 1968 
to August 1969.  He specifically contends that his back pain 
started after basic training during his National Guard 
service, and continued during his latter military service due 
to further back injury suffered in an alleged car accident 
and in an alleged brawl the veteran was involved in.  

SPRs confirm that the veteran had verified periods of ACDUTRA 
during his Army National Guard service from August 7, 1962 to 
February 6, 1963 (basic training), June 23, 1963 to July 7, 
1963 (2 weeks training), and June 7, 1964 to June 21, 1964 (2 
weeks training).  SMRs show that during ACDUTRA training in 
September and October of 1962 the veteran was treated for 
significant back pain.  There was a diagnosis on one occasion 
of spina bifida occulta, but September 1962 X-rays did not 
support this finding as no back abnormality was recorded.  
Upon induction into full-time service in March 1968, the 
veteran's complaints of back pain were documented.  An April 
1968 treatment record stated that the veteran suffered from a 
chronic lumbar disorder.  SMRs do not corroborate the 
veteran's contention concerning treatment for a back disorder 
subsequent to any alleged car accident or altercation.   

Post-service, the veteran filed a claim for service 
connection for a back condition in the 1970s, but medical 
records in the claims folder for that period do not confirm a 
diagnosis.  A VA outpatient record from December 1993 and a 
VA examination from September 1994 show treatment for low 
back syndrome, but X-rays were still negative for any 
disorder.  From 2000 to 2004, the veteran underwent VA 
treatment for lumbar and thoracic back pain.  Diagnoses upon 
X-ray include moderate arthritis, moderate anterior spurs, 
and scoliosis.  In a July 2003 treatment record, the veteran 
indicated he suffered intercurrent injuries to the back post-
service by twisting his back when exiting a truck, and also 
when falling 45 feet from a derrick in an oil field.        

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

Based on the Court's recent decision in McLendon, it appears 
that a medical opinion is required in this case.  Therefore, 
a remand for a VA examination and opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1.	The veteran is to be afforded a VA 
examination to determine the nature 
and etiology of any current back 
disorder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any lumbar or thoracic 
back condition present.  The examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (a 50 percent probability) that 
any current back condition was 
incurred during the veteran's period 
of full-time active duty service from 
March 1968 to August 1969, or earlier 
periods of ACDUTRA during the early to 
mid 1960s.  In reaching a conclusion, 
the examiner should review and 
specifically comment upon SMRs showing 
treatment for significant back pain in 
September and October of 1962 during 
ACDUTRA basic training; SMRs showing 
treatment for chronic lumbar disorder 
during full-time active duty in April 
1968; and a July 2003 VA outpatient 
record documenting the veteran's 
statements that he suffered 
intercurrent injuries to the back 
after-service by twisting his back 
when exiting a truck and falling 45 
feet from a derrick in an oil field.        

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinions, the 
examination report should so state.

                       2.  After completing any 
additional necessary development, the 
RO should readjudicate the back 
condition issue on appeal, 
considering any new evidence secured 
since the February 2006 SSOC.  If the 
disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


